DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Petition
The petition filed 8/28/2020 was DENIED in the Petition Decision mailed 1/15/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/30/2021 has been entered.

Election/Restrictions
Claims 17, 20, 22, 24 and 25, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability in view of the claim amendments filed 7/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 establishes that the fabric layer is disposed between the outer barrier layer and the inner core. The specification is silent regarding an outer barrier layer being melted onto an interior surface of the inner fabric layer (the inner fabric surface facing the core).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 establishes that the fabric layer is disposed between the barrier layer and the core. Therefore, it is unclear how the barrier layer may be melted onto an interior surface of the fabric layer (the fabric surface facing the core).


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 7, 17, 20, 22, 24, 25 and 31 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by USPAP 2004/0122396 to Maldonado or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over USPAP 2004/0122396 to Maldonado in view of USPN 5,173,356 to Eaton and/or USPN 7,473,659 to Sytz.
Claim 1, Maldonado discloses an apparatus for bedding or furniture, the apparatus comprising: a core; and a waterproof outer layer comprising: a barrier layer enclosing the core, the barrier layer comprising LDPE, the barrier layer is waterproof; and a fabric layer disposed between the barrier layer and the core (see entire document including [0002]-[0006], [0035]-[0040], [0049] and [0074]-[0076]).  Plus, the Office takes official notice that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress 
	Claim 4, Maldonado does not appear to mention disposing a fabric flame barrier layer between the core and the LDPE barrier layer but Sytz discloses that it is known in the mattress cover art to dispose a fabric fire barrier layer adjacent a mattress core to provide fire protection (see entire document including column 1, lines 48-64 and column 4, lines 24-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a fabric fire barrier layer, as taught by Sytz, motivated by a desire to provide the apparatus for bedding with fire protection.  
	Claim 5, the fabric layer encloses the core and is affixed to the barrier layer ([0035]-[0040], [0047]-[0052] and [0073]-[0076]). Plus, as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
Claims 7 and 20, Maldonado discloses that the LDPE is extruded directly onto the fabric layer ([0004], [0039] and [0042]). Therefore, the LDPE is heat fused to adjacent fabric layers. Plus, Eaton discloses that it is known in the art to bond layers by thermal bonding (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to thermally (melt) bond the layers motivated by a desire to integrally unite the layers to prevent delamination.
Regarding the LDPE comprising food-grade plastic, Maldonado fails to teach or suggest the use of recycled LDPE film material. The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the film taught by Maldonado appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE film from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE film from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 
Claim 17, the apparatus comprises a mattress cover ([0006] and [0032]).


Claims 25 and 31, the apparatus comprises a mattress cover ([0006] and [0032]) so either Maldonado discloses a mattress with sufficient specificity or it would have been obvious to one having ordinary skill in the art to include a mattress motivated by a desire to form a covered mattress possessing the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789